DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to the following communication: Request for Continued Examination file on 28 December 2020.
Claim(s) 1 and 4-11 is/are pending and present for examination.  Claim(s) 1, 10, and 11 is/are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Claims 1, 5, and 8-11 have been amended.
Claims 2 and 3 have been cancelled.
No claims have been newly added.

Examiner’s Note
Examiner cites particular columns and/or paragraphs and line numbers in the references as applied to claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may be applied as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1 and 4-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Claims 1, 10, and 11 is/are directed to an abstract idea for calculating a degree of similarity, a first degree of influence, and a second degree influence. The claim(s) recite(s) “calculate a first feature of a name of a data item included in provided time-series data,” “extract a term that is similar to the data item from the memory on the basis of the first feature,” “calculate a second feature of a name of the assumed factor; extract a term that is similar to the assumed factor from a storage on the basis of the second feature,”  “calculate… a degree of similarity between a data item included in provided time-series data and the assumed factor,” “calculate a first degree of influence indicating a degree of influence of the data item on the target event on the basis of time-series data of the data item and time-series data of the target event,” and “calculate a second degree of influence indicating a degree of influence of the assumed factor on the target event on the basis of the degree of similarity and the first degree of influence.”  The limitation of calculating a degree of similarity and degrees of influence, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. Additionally, the limitation of extracting a term, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, 
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of “a memory storing a program” and “a processor configured to execute the program from the memory”.  These features are generally linking the use of the judicial exception to a particular technological environment and does not integrate the abstract idea into a practical application.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the calculating steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
As per claim 4, the limitations are directed towards calculating the degree of name similarity, which is an additional element beyond the above identified judicial exception. The limitations elaborate upon the aforementioned “Mental Process” of “calculating” similarity and are interpreted to be the observation or judgment about l a degree of similarity, therefore, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  There are no additional elements that would tie the limitations to a practical application and/or that would amount to significantly more than the judicial exception.
As per claims 5 and 6, the limitations are directed towards calculating a correlation value, which is an additional element beyond the above identified judicial exception. The limitations elaborate upon the aforementioned “Mental Process” of “calculating” similarity and are interpreted to be the observation or judgment about a degree of similarity, therefore, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  There are no additional elements that would tie the 
As per claim 7, the limitations are directed towards selecting an assumed factor, which is an additional element beyond the above identified judicial exception. The limitations elaborate upon the aforementioned “Mental Process” of “selecting” and are interpreted to be the observation or judgment about an appropriate assumed factor candidate, therefore, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  There are no additional elements that would tie the limitations to a practical application and/or that would amount to significantly more than the judicial exception.
As per claim 8, the limitations are directed towards further defining an acquirer for acquiring time-series data and an output device to output information, which is an additional element beyond the above identified judicial exception.  These additional elements represent mere extra-solution activities to the judicial exception.  These elements do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra solution activity that is mere data processing in conjunction with the abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the acquiring time-series data and outputting data only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93). The claim(s) is/are not patent-eligible within the particular technological environment and does not integrate the abstract idea into a practical application.

Allowable Subject Matter
Claims 1 and 4-11 are allowable over the prior art.

Response to Arguments
Applicant’s arguments with respect to the claim rejections under 35 U.S.C. 103 have been fully considered and are persuasive.  The claim rejections under 35 U.S.C. 103 has been withdrawn. 
Applicant's arguments filed 28 December 2020 regarding the claim rejections under 35 U.S.C. 101 have been fully considered but they are not persuasive.
Claim Rejection under 35 U.S.C. 101
Statutory Subject Matter Rejection Under §101 Principles of Law
An invention is patent-eligible if it claims a “new and useful process, machine, manufacture, or composition of matter.” 35 U.S.C. § 101. However, the Supreme Court has long interpreted § 101 to include implicit exceptions: “[l]aws of nature, natural phenomena, and abstract ideas” are not patentable. Alice Corp. v. CLSBankInt’l, 573 U.S. 208, 216 (2014). In determining whether a claim falls within an excluded category, we are guided by the Supreme Court’s two-step framework, described in Alice and Mayo. See id. at 217—18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75—77 (2012)). In accordance with that framework, we first determine what concept the claim is “directed to.”
Id. at 219 (“On their face, the claims before us are drawn to the concept of intermediated settlement, i.e., the use of a third party to mitigate settlement risk.”); see also Bilski v. Kappos, 561 U.S. 593, 611 (2010) (“Claims 1 and 4 in petitioners’ application explain the basic concept of hedging, or protecting against risk.”).
If the claim is “directed to” an abstract idea, we turn to the second step of the Alice and Mayo framework, where “we must examine the elements of the claim to determine whether it contains an ‘inventive concept’ sufficient to ‘transform’ the claimed abstract idea into a patent eligible application.” Alice, 573 U.S. at 221 (citation omitted). “A claim that recites an abstract idea must include ‘additional features’ to ensure ‘that the [claim] is more than a drafting effort designed to monopolize the [abstract idea].”’ Id. (alterations in original) (quoting Mayo, 566 U.S. at 77). “[M]erely requiring] generic computer implementation[] fail[s] to transform that abstract idea into a patent-eligible invention.” Id. 
See USPTO, 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) (“Guidance”).2 Under that guidance, we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or a mental process); and 
(2) additional elements that integrate the judicial exception into a practical application (see MPEP §§ 2106.05(a)—(c), (e)—(h) (9th ed. Rev. 08.2017, Jan. 2018)).
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim: 
(3) adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. See Guidance, 84 Fed. Reg. at 56.
The Examiner’s Rejection
The Examiner rejects independent claims 1, 10, and 16 together, finding that the features of those claims correspond to concepts identified as abstract ideas by the courts, such as a Mental Process  The Examiner finds that the limitations of the current claims are performed by the generically recited computer/processor, and that the limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.  The Examiner finds that these additional limitations are not sufficient to amount to significantly more than the judicial exception, whether considered individually or as an ordered combination.  Specifically, we find that the use of generic computer components to execute the similarity calculations does not impose any meaningful limit on the computer implementation of the abstract idea, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Rather, their collective functions merely provide conventional computer implementation.
Judicial Exception (Step 2A, Prong 1)
As per the rejection of independent claims 1, 10, and 11 under 35 U.S.C. 101, viewing the rejection through the lens of the Guidance, we must first consider whether the claim recites a judicial exception. Guidance, 84 Fed. Reg. at 51. The USPTO has synthesized the key concepts identified by the courts as abstract ideas into three primary subject-matter groupings: mathematical concepts, certain methods of organizing human activity (e.g., a fundamental economic practice), and mental processes. Id. at 52. As explained below, the claims recite certain methods of mental processes, which are identified by the Guidance as abstract ideas. Id.
Applicant asserts the argument that the claims do not recite “Mental Processes” in that “it is neither practical nor possible to perform at least the steps enumerated above “entirely in a human’s mind even if aided with pen and paper.”  See Amendment, pages 12.  We respectfully disagree.
Moreover, the steps of claims 1, 10, and 11 could be performed by a user in his or her head, but for claims’ recitations of generic computer hardware and instructions. For example, a user could calculate the degree of influences utilizing the various claimed data and factors.  There is nothing within the recited claims that would preclude a user from making said calculations and determinations within the user’s mind.  Applicant, in his/her arguments, fail to provide why the calculation of different parameters such as “a degree of name similarity,” “a first degree of influence,” and “a second degree of influence” would not be possible.  Additionally, the limitation directed to “extract a term that is similar” may also be performed in the human mind wherein a user may determine and “extract” a similar term based on a first feature.  Thus, claims 1, 10, and 11 recite concepts that can be performed in the human mind (observation, evaluation, judgement), an example of a mental process. See Elec. Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016) (“[W]e have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category.”). The Guidance lists a mental process as another example of an abstract idea. Guidance, 84 Fed. Reg. at 52.
Accordingly, we find that claims 1, 10, and 11 recite abstract ideas, namely a mental process. For the same reasons, claims 1 and 4-11 recite abstract ideas.
“Directed to ” the Judicial Exception (Step 2A, Prong 2)
See Guidance, 84 Fed. Reg. at 51. Specifically, we look to whether the claim recites additional elements that integrate the exception into a practical application of that exception. Limitations that are indicative of integration into a practical application include additional elements that reflect an improvement in the functioning of a computer, or an
improvement to other technology or technical field. When a claim recites a judicial exception and fails to integrate the exception into a practical application, the claim is directed to the judicial exception.
Applicant asserts the argument that claim 1 “reflects an improvement … [to a] technical field,” which meets the consideration for integrating the alleged abstract idea into a practical application.”  See Amendment, page 14.
As previously provided, the Examiner finds that the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. Specifically, we find that the limitations of the current claims are performed by the generically recited computer/processor and that the use of generic computer components to make similarity calculations does not impose any meaningful limit on the computer implementation of the abstract idea.  As to the claim as a whole, we find that there is no indication that the combination of elements improves the functioning of a computer or improves any other technology as making similarity calculations is well-understood, routine, and conventional, and therefore does not add significantly more than the abstract idea.
Applicant asserts the argument that “Applicant’s Specification discloses that “detection of an abnormality in [a] monitoring target” requires determining “a relationship between a factor and an abnormality . . . in advance.”  See Amendment, page 14.  We respectfully disagree in that Applicant fails to link the feature of the recited claim, such as determining a relationship between a factor and an abnormality, to the aforementioned improvement.  Specifically, there is nothing within the instant claims that specifically link the calculation and extraction steps for use in detecting an abnormality.  Rather the claims as recited provide for calculating various degrees of influence which indicate a degree of influence.  It is unclear how the instant claims as recited may be directly link to Applicant’s asserted notion of an improvement within the technical field.  Furthermore, while Applicant asserts that the claims “reflect an improvement to a technical field and apply the alleged abstract idea in a meaningful way beyond generally linking the use to a particular technological environment,” it is noted that the instant claims merely recite a processor which executes the aforementioned mental steps of calculating and extracting.  
More broadly, we find that the instant claims merely recites abstract ideas implemented on generic computer hardware, with generic programming instructions. Unlike the claimed invention in McRO, for example, that improved how a physical display operated to produce better quality images, the claimed invention here merely uses generic computing components to make similarity calculations. In particular, the individual steps of the instant claims are recited as performed by generic computer equipment, including steps performed by “a processor configured to execute the program from the memory.” Consistent with this, the Specification describes the invention as implemented on generic computer equipment with generic computer instructions.
Simply reciting generic computer hardware for performing an abstract idea does not integrate that abstract idea into a practical application. See Alice, 573 U.S. at 225—26 (“Viewed as a whole, petitioner’s method claims simply recite the concept of intermediated settlement as performed by a generic computer. The method claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. 
Applicant asserts the argument that “the elements of independent claim 1 impose meaningful limitations that integrate the alleged abstract idea into a particular, useful application as discussed above.”  See Amendment, page 17.  The Examiner respectfully disagrees.  It is noted that the instant claims merely amount to calculating a degree of influence.  It is noted that nothing is done with the calculated degree of influence within the recited claims.  Furthermore, Applicant has failed to provide how the calculated degree of influence may be effectuated within any system such to warrant a finding the claimed invention is “significantly more” than the alleged abstract idea.  The claims at issue amount to ‘nothing significantly more’ than an instruction to apply the abstract idea of intermediated settlement using some unspecified, generic computer.” (internal citations omitted)); DealertrackInc. v. Huber, 674 F.3d 1315, 1333 (Fed. Cir. 2012) (“Simply adding a ‘computer aided’ limitation to a claim covering an abstract concept, without more, is insufficient to render the claim patent eligible.”). The invention of the instant claims does not focus on improving computers as tools, but rather certain independently abstract ideas that use computers as tools. See Elec. Power Group, 830 F.3d at 1354. The Guidance also discusses other ways that additional elements can integrate the judicial exception into a practical application—e.g., a particular machine or manufacture, a particular transformation, and a particular treatment of a disease. See Guidance, 84 Fed. Reg. at 55. The instant claims also lacks such features.
Accordingly, claims 1, 10, and 11 does not integrate the recited abstract ideas into a practical application. 
We find that the additional limitations of the dependent claims do not integrate the abstract ideas into practical applications; rather, they simply recite the use of generic computer components and do not impose meaningful limits on the computer implementations of the abstract ideas.  
Conclusion
Claims 1 and 4-11 are directed to abstract ideas of mental processes. The additional limitations of the claims, considered individually and in combination, do not provide an inventive concept. Accordingly, 

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Flyax, US Patent No. 10,210,037, filed on 25 August 2016.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)272-2737.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Paul Kim/
Examiner
Art Unit 2169



/PK/